 Case 2:18-cv-08439-FMO-PJW Document 145 Filed 09/13/21 Page 1 of 8 Page ID #:2366




 1   Daniel Jacobs
 2   CA Bar No. 295494
     ENENSTEIN PHAM & GLASS LLP
 3   12121 Wilshire Blvd., Suite 600
 4   Los Angeles, CA 90025
     Telephone: (310) 899-2070
 5
     Facsimile: (310) 496-1930
 6   Attorneys for Plaintiff Lawrence P. Kalbers
 7
                          UNITED STATES DISTRICT COURT
 8                       CENTRAL DISTRICT OF CALIFORNIA
 9
                                              No. 2:18-CV-8439 FMO (PJWx)
10
     LAWRENCE P. KALBERS,
11                                            JOINT STATUS REPORT
12
            Plaintiff,
                                              Honorable Fernando Olguin
13                 v.                         United States District Judge
14
     U.S. DEPARTMENT OF JUSTICE,              Honorable Suzanne Segal
15                                            Special Master
16          Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
 Case 2:18-cv-08439-FMO-PJW Document 145 Filed 09/13/21 Page 2 of 8 Page ID #:2367




 1   Plaintiff’s Report:
 2         The provisions of the district court’s order of February 5, 2021, requiring
 3   the production of documents and a Vaughn index by April 5, 2021 (Dkt. 98), have
 4   been stayed by the Special Master pending her adjudication of the Justice
 5   Department’s (“DOJ”) late-filed petition on the applicability of Rule 6(e), Fed. R.
 6   Crim P. (See Dkt. 113, Order [] Vacating Production Deadline []; Dkt. 131, First
 7
     Amended Order Re: Schedule for Production of Documents and Vaughn Index.).1
 8
           As of August 26, 2021, the petition was fully briefed, with DOJ having filed
 9
     papers totaling 85 pages (see Dkts. 111, 111-1, 111-2, 142, 142-1, 142-2), and
10
     Volkswagen having filed an additional 20 pages supporting DOJ (see Dkt. 136),
11
     despite Volkswagen’s motion for intervention having been denied on October 9,
12
     2020 (Dkt. 79). Thus, the Special Master now has before her over a hundred pages
13
     of argument advocating a position that the district court previously found to be
14
     “overly broad and based on an unreasonable interpretation of Rule 6(e),” as well
15
     as “troubling” due to the absence of supporting evidence. (Dkt. 98, Order, at 5-6).2
16
17
     Thus, once again DOJ seeks to “relitigate issues that have already been resolved

18   by the court.” (See id. at 3)

19         On October 1, the case will enter its fourth year (see Dkt. 1, Complaint, filed
20   October 1, 2018), with DOJ continuing to make a mockery of its FOIA obligations,
21   orders of this court, and the rules of this court thus far with utter impunity. (See;
22   Dkt. 79, Order of October 9, 2020, at 18; Dkt. 98, Order of February 5, 2021, at
23
24
25   1
       The district court subsequently extended the April 5, 2021 production deadline
     until June 7, 2021, “in light of the fact that the court has not yet appointed a special
26
     master.” (See Dkt. 106) Plaintiff refers herein collectively to the four petitions filed
27   – one sealed and unsealed in each of two cases now consolidated with the instant
28   case (see Dkt. 125) – as “the petition.”
     2
       This page count is based on only one petition, not the four actually filed.
                                                2
 Case 2:18-cv-08439-FMO-PJW Document 145 Filed 09/13/21 Page 3 of 8 Page ID #:2368




 1   11; Dkt. 107, Order of April 16, 2021, at 4; each holding that DOJ was not litigating
 2   in good faith). Having failed to file any declarations with its petition, DOJ sought
 3   and received by means of an ex parte application permission for a full month to
 4   file its reply brief by representing that the extension was needed because of the
 5   scheduled annual leave of two members of the defense team (which now includes
 6   attorneys from three Main Justice litigating divisions and two major U.S. Attorneys
 7
     Offices). (See Dkt. 132). Having failed to seek time or permission to belatedly file
 8
     evidence supporting the petition, DOJ, nonetheless filed two declarations with its
 9
     reply (Dkts. 141-1 and 141-2) in violation of Local Rule 7-5(b), thereby precluding
10
     plaintiff from responding to outright falsities therein.3
11
            Since appointment of the Special Master, DOJ also has continued to flout
12
     the court’s orders by deliberately concealing from it both substantive and
13
     procedural communications with the Special Master. (See Dkt. 107, Order at 6, ¶
14
     5 requiring that “[a]ll papers submitted by the parties to the Special Master shall
15
     be filed with the court”). First, shortly after the Special Master was appointed,
16
17
     DOJ wrote letters to her – without filing them with the court -- asking that the

18   already-extended June 7, 2021, production deadline imposed by the district judge

19   be vacated or continued. (See Dkt. 110-1) (filed by plaintiff).4 Then, DOJ wrote a
20   lengthy email to the Special Master –without filing it with the court -- setting out
21   its “understanding” of her first scheduling order. (See Dkt. 135-1) (filed by
22   plaintiff).
23
24
25   3
       The 11-page declaration (Dkt. 142-2), a condensed version of DOJ’s 33-page
     summary judgment declaration (Dkt. 71-1), contains falsehoods and reargues
26
     issues of fact and law presented during summary judgment proceedings in this
27   case.
28
     4
       The Special Master ultimately vacated the court’s production deadline after
     holding an informal conference with no record. (See Dkt. 113).
                                                3
 Case 2:18-cv-08439-FMO-PJW Document 145 Filed 09/13/21 Page 4 of 8 Page ID #:2369




 1         In its most recent email to the Special Master -- filed only after plaintiff once
 2   again reminded DOJ of the necessity to do so -- DOJ advises the Special Master of
 3   the upcoming leave of one of its many attorneys, purportedly so that a hearing on
 4   the petition would not be scheduled during that time. (See Exhibit 1). But there has
 5   been no hearing on the petition noticed or calendared either by DOJ or the Special
 6   Master. Moreover, on each of the three occasions that the Special Master noticed
 7
     a status conference, she did so only after first checking on counsel’s availability. 5
 8
     Thus, there was no reason for counsel to apprise the Special Master of her
 9
     availability, and plaintiff views DOJ’s latest informal communication with the
10
     Special Master as an thinly-veiled attempt to seek a hearing on the petition without
11
     formally noticing it pursuant to Local Rule 6-1, having filed the petition in the
12
     Eastern District of Michigan.
13
     Defendant’s Report:
14
           In accordance with the Court’s Order Re: Appointment of Special Master
15
     (ECF 107, at 7 [¶ 7]), Defendant hereby provides Defendant’s September 2021
16
17
     status report.

18       A. BACKGROUND

19         On June 28, 2021, the Special Master filed an Order Re: Schedule for
20   Production of Documents and Vaughn Index. (ECF 124.) As part of the Order, the
21
22
23
24   5
      Of course, if this or any other hearing is held, it should be on the record and
25   open to the public (whether held electronically or in person). In light of DOJ’s
     past egregious conduct in this case and recent misrepresentations with respect to
26   the three status conferences with the Special Master for which there is no formal
27   record (see Dkt. 141 at 4, n.2), plaintiff objects to holding further such status
     conferences without a record.
28
                                                4
 Case 2:18-cv-08439-FMO-PJW Document 145 Filed 09/13/21 Page 5 of 8 Page ID #:2370




 1   Special Master set the following schedule in regard to briefing the United States
 2   Petition Re: Grand Jury Material (ECF 111-1):
 3         No later than 30 days after the Petitions (originally filed in the
 4         Eastern District of Michigan) are assigned to the Special Master,
 5         Plaintiff and/or any other interested parties shall file a Response
 6         as contemplated by Rule 6(e)(3)(F); any Reply shall be filed no
 7
           later than 14 days from service of the Response, if a Reply is
 8
           necessary. The Special Master will subsequently issue an order
 9
           resolving the Petitions.
10
     See Order (ECF 124), at 1:21-26.
11
           On July 6, 2021, this Court issued an Order Re: Consolidation (ECF 125),
12
     which consolidated this case with U.S. v. James Robert Liang, et al., CV 21-4558
13
     (“Liang”) and U.S. v. Richard Bauder, et al., CV 21-4559 (“Bauder”). The Order
14
     referred all matters pending in Liang, CV 21-4558 and/or Bauder, CV 21-4559,
15
     including the Petitions Re: Grand Jury Material filed in those cases, to the Special
16
17
     Master.

18      B. PROCEEDINGS IN THE LAST SIXTY (60) DAYS

19         1. Defendant’s Motion for Review
20         On July 12, 2021, Defendant filed a Motion for Review, seeking
21   modifications to the Special Master’s Order (ECF 124). Shortly thereafter, on July
22   15, 2021, the parties filed their first Status Report (ECF 127), and also participated
23   in a telephone conference with the Special Master, to discuss the issues raised in
24   Defendant’s Motion for Review.
25         On July 19, 2021, the Special Master issued a First Amended Order Re:
26   Schedule for Production of Documents and Vaughn Index (“Amended Order”).
27   (See ECF 131.) As the Amended Order resolved the issues raised by Defendant’s
28
                                                5
 Case 2:18-cv-08439-FMO-PJW Document 145 Filed 09/13/21 Page 6 of 8 Page ID #:2371




 1   Motion for Review, Defendant withdrew its Motion on July 20, 2021, before any
 2   opposition was due. (ECF 128.)
 3         2. Briefing on the Petitions
 4         On July 22, 2021, Defendant requested Plaintiff’s agreement to a one-week
 5   extension for Defendant’s reply in regard to the briefing of the Petitions, as both
 6   ENRD counsel and defense counsel were scheduled to be on leave the week of
 7
     August 9, 2021, when any Responses to the Petition would be due. (ECF 132.)
 8
     Although Plaintiff originally agreed to the extension, he proposed additional
 9
     revisions to the Special Master’s Amended Order, including advancing the
10
     deadlines that followed a ruling on the Petitions. On July 26, 2021, Plaintiff
11
     withdrew his consent to the extension and notified Defendant that he intended to
12
     file a Motion for Review of the Special Master’s First Amended Order. (Id.)
13
           On July 27, 2021, in accordance with the Special Master’s First Amended
14
     Order (ECF 131), Defendant sought a conference with the Special Master. The
15
     Special Master set a conference for August 3, 2021.
16
17
           Before the conference, Plaintiff filed an Opposition to the Petitions (ECF

18   129) on July 30, 2021, and a Motion for Review (ECF 130) on August 2, 2021,

19   making Defendant’s responses due while defense counsel was on vacation. In
20   addition, on July 31, 2021, Plaintiff’s counsel sent an email regarding this matter
21   directly to DOJ leadership, including Deputy Attorney General Lisa Monaco,
22   Associate Attorney General Vanita Gupta, and the Director of the Executive Office
23   for United States Attorneys, Monty Wilkinson. (See ECF 133-4.)
24         On August 3, 2021, the Special Master conducted a two-hour conference
25   call with the parties. The parties could not reach any agreement.
26         Accordingly, on August 4, 2021, Defendant filed an ex parte application
27   seeking an extension until August 30, 2021, for Defendant’s Reply to the Petitions.
28
                                              6
 Case 2:18-cv-08439-FMO-PJW Document 145 Filed 09/13/21 Page 7 of 8 Page ID #:2372




 1   (ECF 132, 133). Plaintiff opposed. (ECF 135.) The Special Master granted the
 2   extension on August 6, 2021. (ECF 137.)
 3           On August 30, 2021, Defendant filed a Reply in support of United States
 4   Petition Re: Grand Jury Material. (ECF 142.) The Petitions are currently pending
 5   before Special Master Segal. Pursuant to the Amended Order (ECF 131), “[t]he
 6   Special Master will subsequently issue an order resolving the Petitions.” Should
 7
     the Special Master decide to set a hearing, defense counsel has provided notice to
 8
     the Special Master and all other parties, regarding her availability and/or an
 9
     alternative contact while she is on leave. See Notice, filed September 9, 2021 (ECF
10
     144).
11
             3. Plaintiff’s Motion for Review
12
             As set forth above, on August 2, 2021, Plaintiff filed a Motion for Review
13
     before this Court, seeking to advance the deadlines for both the initial index of
14
     “tagged records” (consisting of over 720,000 pages) and the Vaughn index for the
15
     initial 281 records to September 2, 2021. (ECF 130-2.)
16
17
             After the Special Master granted Defendant’s ex parte application in regard

18   to the Petitions, the parties then stipulated to a one-week continuance in regard to

19   the Motion for Review. (ECF 138.) This Court granted the Stipulation. (ECF 139.)
20           On August 19, 2021, Defendant filed an Opposition to the Motion for
21   Review. (ECF 140.) Plaintiff filed a Reply on August 26, 2021. (ECF 141.) On
22   August 30, 2021, the Court denied Plaintiff’s Motion for Review. (ECF 143.)
23           4. Next Steps
24           Once the Special Master resolves the Petition, the First Amended Order
25   (ECF 131) requires the following: “Within 14 days of the Special Master’s ruling
26   on the Petitions, DOJ shall fully comply with the District Judge’s February 5, 2021
27   order (Dkt. 98) with respect to all 281 records listed in Defendant’s index of
28   records filed on October 1, 2019 (Dkt. 51-1) (“10/1/19 Index”), i.e. DOJ shall
                                                7
 Case 2:18-cv-08439-FMO-PJW Document 145 Filed 09/13/21 Page 8 of 8 Page ID #:2373




 1   either produce the records to Plaintiff or submit a revised Vaughn index regarding
 2   documents withheld from the 281 records in compliance with the Court’s prior
 3   orders.”
 4
 5   Dated: September 13, 2021             Respectfully submitted,
 6
 7                                          /s/
 8                                         Daniel Jacobs
 9                                         CA Bar No. 295494
                                           ENENSTEIN PHAM & GLASS LLP
10                                         12121 Wilshire Blvd., Suite 600
11                                         Los Angeles, CA 90025
                                           Telephone: (310) 899-2070
12
                                           Facsimile: (310) 496-1930
13                                         Attorneys for Plaintiff Lawrence P.
                                           Kalbers
14
15
      Dated: September 13, 2021
16                                         TRACY L. WILKISON
                                           Acting United States Attorney
17                                         DAVID M. HARRIS
                                           Assistant United States Attorney
18                                         Chief, Civil Division
                                           JOANNE S. OSINOFF
19                                         Assistant United States Attorney
                                           Chief, General Civil Section,
20                                         Civil Division
21
                                            /s/
22                                          ALARICE M. MEDRANO
23
                                            Assistant United States Attorney
                                            Attorneys for Defendant,
24                                          United States Department of Justice

25
26
27
28
                                              8
